Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental processes” without significantly more.
	The claims recite:
		user expertise level
		expert recommendation
		natural language processing (NLP)
		database
		query
		infer a meaning and an intent

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method for a dynamic question and answer (QA) process, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving, via a QA recommendation program, an input by a user;

analyzing, via a cognitive analytics machine learned model, a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user;

wherein the QA recommendation program utilizes natural language processing (NLP) to analyze the input;

leveraging, via the cognitive analytics machine learned model, an expert recommendation for the QA recommendation program based on the analysis of the input;

adjusting, via the QA recommendation program, the expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise; and

providing a plurality of feedback based on the adjusted expert recommendation the plurality of feedback includes an output transmitted to a client device of the expert user requesting a course of treatment.


Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) A client device
	(2) A QA recommendation
	(3) A natural language processing (NLP)
	(4) A machine learning

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0037] The client computer 102 may communicate with the server computer 112 via the communications network 116. The communications network 116 may include connections, such as wire, wireless communication links, or fiber optic cables. As will be discussed with reference to FIG. 3, server computer 112 may include internal components 902a and external components 904a, respectively, and client computer 102 may include internal components 902b and external components 904b, respectively. Server computer 112 may also operate in a cloud computing service model, such as Software as a Service (SaaS), Analytics as a Service (AaaS), Platform as a Service (PaaS), or Infrastructure as a Service (IaaS). Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud. Client computer 102 may be, for example, a mobile device, a telephone, a personal digital assistant, a netbook, a laptop computer, a tablet computer, a desktop computer, or any type of computing devices capable of running a program, accessing a network, and accessing a database 114. According to various implementations of the present embodiment, the QA recommendation program 110a, 110b may interact with a database 114 that may be embedded in various storage devices, such as, but not limited to a computer/mobile device 102, a networked server 112, or a cloud storage service.

This “client device” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “QA recommendation” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The following described exemplary embodiments provide a system, method and program product for a dynamic QA system. As such, the present embodiment has the capacity to improve the technical field of QA systems by providing an answer (i.e., recommendation, feedback or output) to a user question (i.e., query or search words) based on the user's expertise level. More specifically, a user's skill level may be assessed and considered by a QA recommendation system and an answer may be adapted to the user's skills based on cognitive analytics that determines the expertise level by analyzing the user's historical and current data.

This “QA recommendation” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	A “natural language processing (NLP)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0023] Natural language processing and semantic analysis may be used to analyze ingested data from an input or a database associated with, for example, a user, a facility, a business, a university, a hospital or the public. The QA recommendation program may receive and analyze both structured data and unstructured data. Structured data may include data that is highly organized, such as a spreadsheet, relational database or data that is stored in a fixed field. Unstructured data may include data that is not organized and has an unconventional internal structure, such as a portable document format (PDF), an image, a presentation, a webpage, video content, audio content, an email, a word processing document or multimedia content. The received or analyzed data may be processed through NLP to extract information that is meaningful to a user. An NLP system may be created and trained by rules or machine learning.

This “natural language processing (NLP)” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).


	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0041] An input may be manually entered by the user or may originate from different software applications. Manual entry examples may include a user inputting via a keyboard a query about treatment for a patient. A verbal input may also be entered into software applications through a device microphone. Another input may be created and entered by the QA recommendation program 110a, 110b which may alter future recommendations or may use machine learning to make further recommendations more robust and knowledgeable. Both user input and input from other individuals may be captured for analysis by the QA recommendation program 110a, 110b. An example of input from another individual may include data the individual posted or responded to on a clinical treatment or correspondence (e.g., an email or a text message).

This “machine learning” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).




	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A client device
	(2) A QA recommendation
	(3) A natural language processing (NLP)
	(4) A machine learning

	A “client device” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0037] The client computer 102 may communicate with the server computer 112 via the communications network 116. The communications network 116 may include connections, such as wire, wireless communication links, or fiber optic cables. As will be discussed with reference to FIG. 3, server computer 112 may include internal components 902a and external components 904a, respectively, and client computer 102 may include internal components 902b and external components 904b, respectively. Server computer 112 may also operate in a cloud computing service model, such as Software as a Service (SaaS), Analytics as a Service (AaaS), Platform as a Service (PaaS), or Infrastructure as a Service (IaaS). Server 112 may also be located in a cloud computing deployment model, such as a private cloud, community cloud, public cloud, or hybrid cloud. Client computer 102 may be, for example, a mobile device, a telephone, a personal digital assistant, a netbook, a laptop computer, a tablet computer, a desktop computer, or any type of computing devices capable of running a program, accessing a network, and accessing a database 114. According to various implementations of the present embodiment, the QA recommendation program 110a, 110b may interact with a database 114 that may be embedded in various storage devices, such as, but not limited to a computer/mobile device 102, a networked server 112, or a cloud storage service.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “QA recommendation” is a broad term which is described at a high level. Applicant’s Specification recites:

[0018] The following described exemplary embodiments provide a system, method and program product for a dynamic QA system. As such, the present embodiment has the capacity to improve the technical field of QA systems by providing an answer (i.e., recommendation, feedback or output) to a user question (i.e., query or search words) based on the user's expertise level. More specifically, a user's skill level may be assessed and considered by a QA recommendation system and an answer may be adapted to the user's skills based on cognitive analytics that determines the expertise level by analyzing the user's historical and current data.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “natural language processing (NLP)” is a broad term which is described at a high level. Applicant’s Specification recites:

[0023] Natural language processing and semantic analysis may be used to analyze ingested data from an input or a database associated with, for example, a user, a facility, a business, a university, a hospital or the public. The QA recommendation program may receive and analyze both structured data and unstructured data. Structured data may include data that is highly organized, such as a spreadsheet, relational database or data that is stored in a fixed field. Unstructured data may include data that is not organized and has an unconventional internal structure, such as a portable document format (PDF), an image, a presentation, a webpage, video content, audio content, an email, a word processing document or multimedia content. The received or analyzed data may be processed through NLP to extract information that is meaningful to a user. An NLP system may be created and trained by rules or machine learning.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “machine learning” is a broad term which is described at a high level. Applicant’s Specification recites:

[0041] An input may be manually entered by the user or may originate from different software applications. Manual entry examples may include a user inputting via a keyboard a query about treatment for a patient. A verbal input may also be entered into software applications through a device microphone. Another input may be created and entered by the QA recommendation program 110a, 110b which may alter future recommendations or may use machine learning to make further recommendations more robust and knowledgeable. Both user input and input from other individuals may be captured for analysis by the QA recommendation program 110a, 110b. An example of input from another individual may include data the individual posted or responded to on a clinical treatment or correspondence (e.g., an email or a text message).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.
	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein the user's expertise level and amount of experience is analyzed based on a subject of a query by the user, and wherein the received input comprises the query.

	Applicant’s Claim 2 merely teaches an analysis based on a subject of a query by the user and a composition of a received input containing a query. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The method of claim 1, wherein the user's expertise level and amount of experience is analyzed based on a plurality of user data stored and evidenced in a plurality of databases.

	Applicant’s Claim 3 merely teaches an analysis of user expertise and experience based on user data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The method of claim 1, wherein natural language processing (NLP) is used to extract a plurality of data from a database that is associated with the input and the user expertise level and amount of experience.

	Applicant’s Claim 4 merely teaches the use of natural language processing to “extract” data from a database. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The method of claim 2, wherein semantic analysis is used to infer a meaning and an intent of the language of a query made by the user.

	Applicant’s Claim 5 merely teaches an inference of meaning and intent through semantic analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The method of claim 1, wherein the user is associated with an institution, and wherein the correspondence is associated with the institution.

	Applicant’s Claim 6 merely teaches a user’s association with institution(s). It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).) Applicant’s amended limitation that “correspondence is associated with the institution” is nonfunctional descriptive data.
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The method of claim 6, wherein the user associated with the institution is analyzed, and wherein the analysis includes analyzing a plurality of resources available at the institution and analyzing a plurality of employees available at the institution.

	Applicant’s Claim 7 merely teaches an analysis in the abstract that is not used for anything further. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “8. A computer system for a dynamic question and answer (QA) process, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 that recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving an input by a user;

analyzing a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user;

adjusting an expert recommendation to align with the analyzed user expertise level and the amount of experience based on the analyzed user expertise; and

providing a plurality of feedback based on the adjusted expert recommendation

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
		(1) one or more processors
		(2) one or more computer-readable memories
		(3) one or more computer-readable tangible storage media

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] Data processing system 902, 904 is representative of any electronic device capable of executing machine-readable program instructions. Data processing system 902, 904 may be representative of a smart phone, a computer system, PDA, or other electronic devices. Examples of computing systems, environments, and/or configurations that may represented by data processing system 902, 904 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the above systems or devices. 

	This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-readable memory” or “computer-readable tangible storage medium” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0054] User client computer 102 and network server 112 may include respective sets of internal components 902 a, b and external components 904 a, b illustrated in FIG. 3. Each of the sets of internal components 902 a, b includes one or more processors 906, one or more computer-readable RAMs 908 and one or more computer-readable ROMs 910 on one or more buses 912, and one or more operating systems 914 and one or more computer-readable tangible storage devices 916. The one or more operating systems 914, the software program 108 and the QA recommendation program 110a in client computer 102, and the QA recommendation program 110b in network server 112, may be stored on one or more computer readable tangible storage devices 916 for execution by one or more processors 906 via one or more RAMs 908 (which typically include cache memory).

	This “computer-readable memory” or “computer-readable tangible storage medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
		(1) one or more processors
		(2) one or more computer-readable memories
		(3) one or more computer-readable tangible storage media

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] Data processing system 902, 904 is representative of any electronic device capable of executing machine-readable program instructions. Data processing system 902, 904 may be representative of a smart phone, a computer system, PDA, or other electronic devices. Examples of computing systems, environments, and/or configurations that may represented by data processing system 902, 904 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the above systems or devices. 

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-readable memory” or “computer-readable tangible storage medium” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0054] User client computer 102 and network server 112 may include respective sets of internal components 902 a, b and external components 904 a, b illustrated in FIG. 3. Each of the sets of internal components 902 a, b includes one or more processors 906, one or more computer-readable RAMs 908 and one or more computer-readable ROMs 910 on one or more buses 912, and one or more operating systems 914 and one or more computer-readable tangible storage devices 916. The one or more operating systems 914, the software program 108 and the QA recommendation program 110a in client computer 102, and the QA recommendation program 110b in network server 112, may be stored on one or more computer readable tangible storage devices 916 for execution by one or more processors 906 via one or more RAMs 908 (which typically include cache memory).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 9
	Claim 9 recites:

9. The computer system of claim 8, wherein the user's expertise level and amount of experience is analyzed based on a subject of a query by the user, and wherein the received input comprises the query.

	Applicant’s Claim 9 merely teaches an analysis based on a subject of a query by the user and a composition of a received input containing a query. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The computer system of claim 8, wherein the user's expertise level and amount of experience is analyzed based on a plurality of user data stored and evidenced in a plurality of databases.

	Applicant’s Claim 10 merely teaches an analysis of user expertise and experience based on user data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The computer system of claim 8, wherein natural language processing (NLP) is used to extract a plurality of data from a database that is associated with the input and the user expertise level and amount of experience.

	Applicant’s Claim 11 merely teaches the use of natural language processing to “extract” data from a database. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The computer system of claim 9, wherein semantic analysis is used to infer a meaning and an intent of the language of a query made by the user.

	Applicant’s Claim 12 merely teaches an inference of meaning and intent through semantic analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The computer system of claim 8, wherein the user is associated with an institution, and wherein the correspondence is associated with the institution.

	Applicant’s Claim 13 merely teaches a user’s association with institution(s). It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).) Applicant’s amended limitation that “correspondence is associated with the institution” is nonfunctional descriptive data.
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The computer system of claim 13, wherein the user associated with the institution is analyzed, and wherein the analysis includes analyzing a plurality of resources available at the institution and analyzing a plurality of employees available at the institution.

	Applicant’s Claim 14 merely teaches an analysis in the abstract that is not used for anything further. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A computer program product for a dynamic question and answer (QA) process, comprising…” Applicant has failed to claim a “non-transitory computer readable medium”. Therefore, Applicant has failed to claim a proper “product of manufacture”. Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving an input by a user;

analyzing a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user;

adjusting an expert recommendation to align with the analyzed user expertise level and the amount of experience based on the analyzed user expertise; and

providing a plurality of feedback based on the adjusted expert recommendation

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:

		(1) one or more processors
		(2) one or more computer-readable memories
		(3) one or more computer-readable tangible storage media

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] Data processing system 902, 904 is representative of any electronic device capable of executing machine-readable program instructions. Data processing system 902, 904 may be representative of a smart phone, a computer system, PDA, or other electronic devices. Examples of computing systems, environments, and/or configurations that may represented by data processing system 902, 904 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the above systems or devices. 

	This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-readable memory” or “computer-readable tangible storage medium” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0054] User client computer 102 and network server 112 may include respective sets of internal components 902 a, b and external components 904 a, b illustrated in FIG. 3. Each of the sets of internal components 902 a, b includes one or more processors 906, one or more computer-readable RAMs 908 and one or more computer-readable ROMs 910 on one or more buses 912, and one or more operating systems 914 and one or more computer-readable tangible storage devices 916. The one or more operating systems 914, the software program 108 and the QA recommendation program 110a in client computer 102, and the QA recommendation program 110b in network server 112, may be stored on one or more computer readable tangible storage devices 916 for execution by one or more processors 906 via one or more RAMs 908 (which typically include cache memory).

	This “computer-readable memory” or “computer-readable tangible storage medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
		(1) one or more processors
		(2) one or more computer-readable memories
		(3) one or more computer-readable tangible storage media

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] Data processing system 902, 904 is representative of any electronic device capable of executing machine-readable program instructions. Data processing system 902, 904 may be representative of a smart phone, a computer system, PDA, or other electronic devices. Examples of computing systems, environments, and/or configurations that may represented by data processing system 902, 904 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, network PCs, minicomputer systems, and distributed cloud computing environments that include any of the above systems or devices. 

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-readable memory” or “computer-readable tangible storage medium” are broad terms that include any memory that may be connected to a computer. Applicant’s Specification recites:

[0054] User client computer 102 and network server 112 may include respective sets of internal components 902 a, b and external components 904 a, b illustrated in FIG. 3. Each of the sets of internal components 902 a, b includes one or more processors 906, one or more computer-readable RAMs 908 and one or more computer-readable ROMs 910 on one or more buses 912, and one or more operating systems 914 and one or more computer-readable tangible storage devices 916. The one or more operating systems 914, the software program 108 and the QA recommendation program 110a in client computer 102, and the QA recommendation program 110b in network server 112, may be stored on one or more computer readable tangible storage devices 916 for execution by one or more processors 906 via one or more RAMs 908 (which typically include cache memory).

	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The computer program product of claim 15, wherein the user's expertise level and amount of experience is analyzed based on a subject of a query by the user, and wherein the received input comprises the query.

	Applicant’s Claim 16 merely teaches an analysis based on a subject of a query by the user and a composition of a received input containing a query. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The computer program product of claim 15, wherein the user's expertise level and amount of experience is analyzed based on a plurality of user data stored and evidenced in a plurality of databases.

	Applicant’s Claim 17 merely teaches an analysis of user expertise and experience based on user data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The computer program product of claim 15, wherein natural language processing (NLP) is used to extract a plurality of data from a database that is associated with the input and the user expertise level and amount of experience.

	Applicant’s Claim 18 merely teaches the use of natural language processing to “extract” data from a database. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer program product of claim 16, wherein semantic analysis is used to infer a meaning and an intent of the language of a query made by the user.

	Applicant’s Claim 19 merely teaches an inference of meaning and intent through semantic analysis. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The computer program product of claim 15, wherein the user is associated with an institution, and wherein the correspondence is associated with the institution.

	Applicant’s Claim 20 merely teaches a user’s association with institution(s). It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).) Applicant’s amended limitation that “correspondence is associated with the institution” is nonfunctional descriptive data.
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horvitz, et al. (Patent Number: 6,262,730 B1; Dated: 17 JUL 2001; Class: 345; Subclass: 337; CPC: G06F 3/00), in its entirety. Specifically:

Claim 1
           Claim 1's ''receiving, via a QA recommendation program, an input by a user;'' is anticipated by Horvitz, et al., column 3, lines 40-58, where it recites:

The present invention also includes a general event composing and monitoring system that allows high-level events to be created from combinations of low-level events. The event system, in combination with a reasoning system, is able to monitor and perform inference about several classes of events for a variety of purposes. The various classes of events include the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, and speech information. The present invention additionally provides a system and method to monitor user interaction with a software program and to apply probabilistic reasoning to sense that the user may need assistance in using a particular feature or to accomplish a specific task. The system continues to examine a user's actions and, from this information, generates probabilities about user needs and goals.

           Claim 1's ''analyzing, via a cognitive analytics machine learned model, a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user;'' is anticipated by Horvitz, et al., column 7, lines 8-67 and column 8, lines 1-3, where it recites:

Overview of the Intelligent User Assistance Facility (IUAF)

Although software usability studies can pinpoint user interface problems for accessing complex features and can simplify and make the user interface more intuitive for accessing the features, improvements to the user interface cannot hide the multitude of complex features or simplify the functionality of a complex feature for the inexperienced user without reducing the number of features exposed through the interface and/or exposing only simplified versions of the full feature.

One by-product of software program usability studies can be the identification of user behavior when a user experiences difficulties in using basic functionality of a particular software program. This invention provides a process for making an intelligent user assistance facility for a particular software program by observing and understanding user behavior when a user experiences such difficulties or when a user might benefit by providing automated actions.

FIG. 2 is a flowchart of the method for making an intelligent user assistance facility for a software program. The first step 50 of the process is to identify the basic functionality of a particular software program in which users experience difficulties, or could benefit from automated assistance, and the user behavior exhibited by the user when the user is experiencing those difficulties or desire for assistance. One way of accomplishing this step is to observe and record user behavior when a user experiences difficulties during usability studies for that particular software program. For example, during a usability study for a spreadsheet program, a user interacting with a spreadsheet may be asked to update a graphical chart (e.g., a bar chart) of data on a spreadsheet. The user may have no experience in changing or modifying bar charts once they have been created. The user subsequently exhibits the following behavior: First the user selects the bar chart by placing the mouse pointer on the chart and double clicking the mouse button. Then the user pauses to dwell on the chart for some period of time while introspecting or searching for the next step. Observation of this activity could serve as an indication that the user is experiencing difficulty in using the chart feature of the spreadsheet.

Once the difficulties with using basic functionality are identified, the next step 52 is to build a model for the task of providing intelligent assistance for the basic functionality identified. One type of model is an network of interdependent variables such as a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest. A Bayesian network is a directed acyclic graph in which the nodes represent random variables and arcs between nodes represent probabilistic dependencies among those variables. A Bayesian network represents a joint-probability distribution for a set of variables. Computational procedures, referred to as Bayesian inference algorithms have been developed to operate on Bayesian networks. These algorithms update the probability distributions over states of variables in a Bayesian network given changes that are made in values of states. An example of state changes are new values assigned to states of variables representing observable states of the world, following the observation of these states in the world. A description of Bayesian networks can be found in “Probabilistic Reasoning In Intelligent Systems”, by Judea Pearl, Morgan Kaufmann Publishing Inc., San Mateo, 1988.

	In this prior art case, the user’s “correspondence” is with a computer that has the “Intelligent User Assistance Facility” observing.

           Claim 1's ''analyzing, via a cognitive analytics machine learned model, an expert recommendation to align with the analyzed user expertise level and the amount of experience based on the analyzed user expertise; and'' is anticipated by Horvitz, et al., column 7, lines 49-67 and column 8, lines 1-3, where it recites:

Once the difficulties with using basic functionality are identified, the next step 52 is to build a model for the task of providing intelligent assistance for the basic functionality identified. One type of model is an network of interdependent variables such as a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest. A Bayesian network is a directed acyclic graph in which the nodes represent random variables and arcs between nodes represent probabilistic dependencies among those variables. A Bayesian network represents a joint-probability distribution for a set of variables. Computational procedures, referred to as Bayesian inference algorithms have been developed to operate on Bayesian networks. These algorithms update the probability distributions over states of variables in a Bayesian network given changes that are made in values of states. An example of state changes are new values assigned to states of variables representing observable states of the world, following the observation of these states in the world. A description of Bayesian networks can be found in “Probabilistic Reasoning In Intelligent Systems”, by Judea Pearl, 1Morgan Kaufinann Publishing Inc., San Mateo, 1988.

	Further, it is anticipated by Horvitz, et al., column 10, lines 18-29, where it recites:

The class of modeled events that are persistent across multiple uses of a software program are defined as profile information. These modeled events include events that indicate user competency or lack of competency and are stored in the user profile database. Modeled events stored in the user profile provide additional information about the user, such as the user's previous experience with particular application features or accomplishment of specific tasks, or review of tutorial material in the past. These events may correspond to variables represented in the Bayesian network and used by the inference system to adjust the evaluation of the hypotheses.

           Claim 1's ''wherein the QA recommendation program utilizes natural language processing (NLP) to analyze the input'' is anticipated by Horvitz, et al., column 23, lines 31-43, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the System the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

           Claim 1's ''leveraging, via the cognitive analytics machine learned model, an expert recommendation for the QA recommendation program based on the analysis of the input'' is anticipated by Horvitz, et al., column 23, lines 31-60, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

FIG. 20 shows the program at a later time when help is again requested after interaction with a chart in the document, coupled with pauses on chart commands. The probability distribution computed by the inference system 76 is displayed in the inference graph 203. Now, the recommended topics in the best guesses list box 201 focus on a variety of high-likelihood areas in the area of graphing information. FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

           Claim 1's ''adjusting, via the QA recommendation program, the expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise'' is anticipated by Horvitz, et al., column 23, lines 31-60, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

FIG. 20 shows the program at a later time when help is again requested after interaction with a chart in the document, coupled with pauses on chart commands. The probability distribution computed by the inference system 76 is displayed in the inference graph 203. Now, the recommended topics in the best guesses list box 201 focus on a variety of high-likelihood areas in the area of graphing information. FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

           Claim 1's ''providing a plurality of feedback based on the adjusted expert recommendation the plurality of feedback includes an output transmitted to a client device of the expert user requesting a course of treatment. '' is anticipated by Horvitz, et al., column 23, lines 31-60, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

FIG. 20 shows the program at a later time when help is again requested after interaction with a chart in the document, coupled with pauses on chart commands. The probability distribution computed by the inference system 76 is displayed in the inference graph 203. Now, the recommended topics in the best guesses list box 201 focus on a variety of high-likelihood areas in the area of graphing information. FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

Claim 2
           Claim 2's ''The method of claim 1, wherein the user's expertise level and amount of experience is analyzed based on a subject of a query by the user, and wherein the received input comprises the query.'' is anticipated by Horvitz, et al., column 23, lines 31-43, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

	Further, it is anticipated by Horvitz, et al., column 3, lines 40-58, where it recites:

The present invention also includes a general event composing and monitoring system that allows high-level events to be created from combinations of low-level events. The event system, in combination with a reasoning system, is able to monitor and perform inference about several classes of events for a variety of purposes. The various classes of events include the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, and speech information. The present invention additionally provides a system and method to monitor user interaction with a software program and to apply probabilistic reasoning to sense that the user may need assistance in using a particular feature or to accomplish a specific task. The system continues to examine a user's actions and, from this information, generates probabilities about user needs and goals.

Claim 3
           Claim 3's ''The method of claim 1, wherein the user's expertise level and amount of experience is analyzed based on a plurality of user data stored and evidenced in a plurality of databases.'' is anticipated by Horvitz, et al., column 17, lines 26-41, where it recites:

The user profile database 120 contains records identical in format to the records in the modeled event database 106 so that there is a common format between the modeled event database records and the user profile database records. This common format makes it more convenient both for updating the user profile database with modeled events and for the inference engine to interpret these records when it access these databases for inference analysis. The user profile database records are stored persistently so that they create an historical record of particular user's competency with specific software applications. This database is maintained on a by-user-by-application basis. An example of persistently stored modeled events that are indicative of user competency are the completion or non-completion of certain tasks, successful or unsuccessful use of particular features, and assistance received or help information reviewed in the past.

Claim 4
           Claim 4's ''The method of claim 1, wherein natural language processing (NLP) is used to extract a plurality of data from a database that is associated with the input and the user expertise level and amount of experience.'' is anticipated by Horvitz, et al., column 23, lines 51-60, where it recites:

FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

Claim 5
           Claim 5's ''The method of claim 2, wherein semantic analysis is used to infer a meaning and an intent of the language of a query made by the user.'' is anticipated by Horvitz, et al., column 8, lines 46-57, where it recites:

Classes of observation that are valuable for identifying when and what kind of assistance users need include evidence of search (e.g., exploration of multiple menus), of introspection, (e.g., sudden pause or slowing of command stream), of focus of attention (e.g., selecting and pausing on objects), of undesired effects of action (e.g., command/undo, dialogue opened and canceled without action), of inefficient command sequences, the structural and semantic content of file being worked on, and goal-specific sequences of actions. Also, program state and program context, user competencies, and the history of information reviewed by the user are useful.

	Further, it is anticipated by Horvitz, et al., column 18, lines 63-67 and column 19, lines 1-15, where it recites:

Probability provides us with a means of diagnosis and forecasting about the behavior of complex systems given knowledge about a set of relationships among observational variables and hidden variables we may identify as being important. We can use probabilistic methods to represent and reason about weak and strong uncertain dependencies among observations, such as symptoms of a patient and variables such as diseases in a patient. A good example of complex system is a user attempting to perform a task while interacting with a computer software application or system. It is very difficult to build deterministic models that link a user's behavior to a user's goals and intentions. The best way to diagnosis a user's needs is to develop appropriate abstractions, based on our understanding of the relationships among various kinds of user's goals and actions, and to represent and reason about the relationships with probability. Probabilistic methods allow us to build models at a level of abstraction that is appropriate in light of our incomplete understanding about users and their actions.

Claim 6
           Claim 6's ''The method of claim 1, wherein the user is associated with an institution, and wherein the correspondence is associated with the institution.'' is anticipated by Horvitz, et al., column 2, lines 5-19, where it recites:

Probabilistic inference was explored as a means for controlling the information being displayed to pilots. Other work included using decision-theoretic methods to reason about the most important information to display to flight engineers at NASA Mission Control Center. The methods consider context, user expertise level, and telemetry from the Space Shuttle to make these decisions, and take advantage of time-criticality and probabilistic models of user beliefs and intentions. Other related work has explored the best kind of information and explanations to display to pilots given various tradeoffs in display. In other work, researchers have explored the use of probabilistic models in assisting computer users working with command line input systems of a computer operating system.

	Applicant’s amended limitation that “correspondence is associated with the institution” is nonfunctional descriptive data. 
	In this prior art case, the user’s “correspondence” is with a computer that has the “Intelligent User Assistance Facility” observing.

Claim 7
           Claim 7's ''The method of claim 6, wherein the user associated with the institution is analyzed, and wherein the analysis includes analyzing a plurality of resources available at the institution and analyzing a plurality of employees available at the institution.'' is anticipated by Horvitz, et al., column 28, lines 48-50, where it recites:

Thus, the cycle of event processing and inference will occur when a timer fires and when there is also a condition of computational resource availability.

	Further, it is anticipated by Horvitz, et al., column 2, lines 5-19, where it recites:

Probabilistic inference was explored as a means for controlling the information being displayed to pilots. Other work included using decision-theoretic methods to reason about the most important information to display to flight engineers at NASA Mission Control Center. The methods consider context, user expertise level, and telemetry from the Space Shuttle to make these decisions, and take advantage of time-criticality and probabilistic models of user beliefs and intentions. Other related work has explored the best kind of information and explanations to display to pilots given various tradeoffs in display. In other work, researchers have explored the use of probabilistic models in assisting computer users working with command line input systems of a computer operating system.

Claim 8
           Claim 8's ''receiving an input by a user;'' is anticipated by Horvitz, et al., column 3, lines 40-58, where it recites:

The present invention also includes a general event composing and monitoring system that allows high-level events to be created from combinations of low-level events. The event system, in combination with a reasoning system, is able to monitor and perform inference about several classes of events for a variety of purposes. The various classes of events include the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, and speech information. The present invention additionally provides a system and method to monitor user interaction with a software program and to apply probabilistic reasoning to sense that the user may need assistance in using a particular feature or to accomplish a specific task. The system continues to examine a user's actions and, from this information, generates probabilities about user needs and goals.

           Claim 8's ''analyzing a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user;'' is anticipated by Horvitz, et al., column 7, lines 8-67 and column 8, lines 1-3, where it recites:

Overview of the Intelligent User Assistance Facility (IUAF)

Although software usability studies can pinpoint user interface problems for accessing complex features and can simplify and make the user interface more intuitive for accessing the features, improvements to the user interface cannot hide the multitude of complex features or simplify the functionality of a complex feature for the inexperienced user without reducing the number of features exposed through the interface and/or exposing only simplified versions of the full feature.

One by-product of software program usability studies can be the identification of user behavior when a user experiences difficulties in using basic functionality of a particular software program. This invention provides a process for making an intelligent user assistance facility for a particular software program by observing and understanding user behavior when a user experiences such difficulties or when a user might benefit by providing automated actions.

FIG. 2 is a flowchart of the method for making an intelligent user assistance facility for a software program. The first step 50 of the process is to identify the basic functionality of a particular software program in which users experience difficulties, or could benefit from automated assistance, and the user behavior exhibited by the user when the user is experiencing those difficulties or desire for assistance. One way of accomplishing this step is to observe and record user behavior when a user experiences difficulties during usability studies for that particular software program. For example, during a usability study for a spreadsheet program, a user interacting with a spreadsheet may be asked to update a graphical chart (e.g., a bar chart) of data on a spreadsheet. The user may have no experience in changing or modifying bar charts once they have been created. The user subsequently exhibits the following behavior: First the user selects the bar chart by placing the mouse pointer on the chart and double clicking the mouse button. Then the user pauses to dwell on the chart for some period of time while introspecting or searching for the next step. Observation of this activity could serve as an indication that the user is experiencing difficulty in using the chart feature of the spreadsheet.

Once the difficulties with using basic functionality are identified, the next step 52 is to build a model for the task of providing intelligent assistance for the basic functionality identified. One type of model is an network of interdependent variables such as a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest. A Bayesian network is a directed acyclic graph in which the nodes represent random variables and arcs between nodes represent probabilistic dependencies among those variables. A Bayesian network represents a joint-probability distribution for a set of variables. Computational procedures, referred to as Bayesian inference algorithms have been developed to operate on Bayesian networks. These algorithms update the probability distributions over states of variables in a Bayesian network given changes that are made in values of states. An example of state changes are new values assigned to states of variables representing observable states of the world, following the observation of these states in the world. A description of Bayesian networks can be found in “Probabilistic Reasoning In Intelligent Systems”, by Judea Pearl, Morgan Kaufmann Publishing Inc., San Mateo, 1988.

	In this prior art case, the user’s “correspondence” is with a computer that has the “Intelligent User Assistance Facility” observing.

           Claim 8's ''adjusting an expert recommendation to align with the analyzed user expertise level and the amount of experience based on the analyzed user expertise; and'' is anticipated by Horvitz, et al., column 7, lines 49-67 and column 8, lines 1-3, where it recites:

Once the difficulties with using basic functionality are identified, the next step 52 is to build a model for the task of providing intelligent assistance for the basic functionality identified. One type of model is an network of interdependent variables such as a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest. A Bayesian network is a directed acyclic graph in which the nodes represent random variables and arcs between nodes represent probabilistic dependencies among those variables. A Bayesian network represents a joint-probability distribution for a set of variables. Computational procedures, referred to as Bayesian inference algorithms have been developed to operate on Bayesian networks. These algorithms update the probability distributions over states of variables in a Bayesian network given changes that are made in values of states. An example of state changes are new values assigned to states of variables representing observable states of the world, following the observation of these states in the world. A description of Bayesian networks can be found in “Probabilistic Reasoning In Intelligent Systems”, by Judea Pearl, 1Morgan Kaufmann Publishing Inc., San Mateo, 1988.

	Further, it is anticipated by Horvitz, et al., column 10, lines 18-29, where it recites:

The class of modeled events that are persistent across multiple uses of a software program are defined as profile information. These modeled events include events that indicate user competency or lack of competency and are stored in the user profile database. Modeled events stored in the user profile provide additional information about the user, such as the user's previous experience with particular application features or accomplishment of specific tasks, or review of tutorial material in the past. These events may correspond to variables represented in the Bayesian network and used by the inference system to adjust the evaluation of the hypotheses.

           Claim 8's ''providing a plurality of feedback based on the adjusted expert recommendation.'' is anticipated by Horvitz, et al., column 23, lines 31-60, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

FIG. 20 shows the program at a later time when help is again requested after interaction with a chart in the document, coupled with pauses on chart commands. The probability distribution computed by the inference system 76 is displayed in the inference graph 203. Now, the recommended topics in the best guesses list box 201 focus on a variety of high-likelihood areas in the area of graphing information. FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

Claim 9
           Claim 9's ''The computer system of claim 8, wherein the user's expertise level and amount of experience is analyzed based on a subject of a query by the user, and wherein the received input comprises the query.'' is anticipated by Horvitz, et al., column 23, lines 31-43, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

	Further, it is anticipated by Horvitz, et al., column 3, lines 40-58, where it recites:

The present invention also includes a general event composing and monitoring system that allows high-level events to be created from combinations of low-level events. The event system, in combination with a reasoning system, is able to monitor and perform inference about several classes of events for a variety of purposes. The various classes of events include the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, and speech information. The present invention additionally provides a system and method to monitor user interaction with a software program and to apply probabilistic reasoning to sense that the user may need assistance in using a particular feature or to accomplish a specific task. The system continues to examine a user's actions and, from this information, generates probabilities about user needs and goals.

Claim 10
           Claim 10's ''The computer system of claim 8, wherein the user's expertise level and amount of experience is analyzed based on a plurality of user data stored and evidenced in a plurality of databases.'' is anticipated by Horvitz, et al., column 17, lines 26-41, where it recites:

The user profile database 120 contains records identical in format to the records in the modeled event database 106 so that there is a common format between the modeled event database records and the user profile database records. This common format makes it more convenient both for updating the user profile database with modeled events and for the inference engine to interpret these records when it access these databases for inference analysis. The user profile database records are stored persistently so that they create an historical record of particular user's competency with specific software applications. This database is maintained on a by-user-by-application basis. An example of persistently stored modeled events that are indicative of user competency are the completion or non-completion of certain tasks, successful or unsuccessful use of particular features, and assistance received or help information reviewed in the past.

Claim 11
           Claim 11's ''The computer system of claim 8, wherein natural language processing (NLP) is used to extract a plurality of data from a database that is associated with the input and the user expertise level and amount of experience.'' is anticipated by Horvitz, et al., column 23, lines 51-60, where it recites:

FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

Claim 12
           Claim 12's ''The computer system of claim 9, wherein semantic analysis is used to infer a meaning and an intent of the language of a query made by the user.'' is anticipated by Horvitz, et al., column 8, lines 46-57, where it recites:

Classes of observation that are valuable for identifying when and what kind of assistance users need include evidence of search (e.g., exploration of multiple menus), of introspection, (e.g., sudden pause or slowing of command stream), of focus of attention (e.g., selecting and pausing on objects), of undesired effects of action (e.g., command/undo, dialogue opened and canceled without action), of inefficient command sequences, the structural and semantic content of file being worked on, and goal-specific sequences of actions. Also, program state and program context, user competencies, and the history of information reviewed by the user are useful.

	Further, it is anticipated by Horvitz, et al., column 18, lines 63-67 and column 19, lines 1-15, where it recites:

Probability provides us with a means of diagnosis and forecasting about the behavior of complex systems given knowledge about a set of relationships among observational variables and hidden variables we may identify as being important. We can use probabilistic methods to represent and reason about weak and strong uncertain dependencies among observations, such as symptoms of a patient and variables such as diseases in a patient. A good example of complex system is a user attempting to perform a task while interacting with a computer software application or system. It is very difficult to build deterministic models that link a user's behavior to a user's goals and intentions. The best way to diagnosis a user's needs is to develop appropriate abstractions, based on our understanding of the relationships among various kinds of user's goals and actions, and to represent and reason about the relationships with probability. Probabilistic methods allow us to build models at a level of abstraction that is appropriate in light of our incomplete understanding about users and their actions.

Claim 13
           Claim 13's ''The computer system of claim 8, wherein the user is associated with an institution, and wherein the correspondence is associated with the institution.'' is anticipated by Horvitz, et al., column 2, lines 5-19, where it recites:

Probabilistic inference was explored as a means for controlling the information being displayed to pilots. Other work included using decision-theoretic methods to reason about the most important information to display to flight engineers at NASA Mission Control Center. The methods consider context, user expertise level, and telemetry from the Space Shuttle to make these decisions, and take advantage of time-criticality and probabilistic models of user beliefs and intentions. Other related work has explored the best kind of information and explanations to display to pilots given various tradeoffs in display. In other work, researchers have explored the use of probabilistic models in assisting computer users working with command line input systems of a computer operating system.

	Applicant’s amended limitation that “correspondence is associated with the institution” is nonfunctional descriptive data. 
	In this prior art case, the user’s “correspondence” is with a computer that has the “Intelligent User Assistance Facility” observing.

Claim 14
           Claim 14's ''The computer system of claim 13, wherein the user associated with the institution is analyzed, and wherein the analysis includes analyzing a plurality of resources available at the institution and analyzing a plurality of employees available at the institution.'' is anticipated by Horvitz, et al., column 28, lines 48-50, where it recites:

Thus, the cycle of event processing and inference will occur when a timer fires and when there is also a condition of computational resource availability.

	Further, it is anticipated by Horvitz, et al., column 2, lines 5-19, where it recites:

Probabilistic inference was explored as a means for controlling the information being displayed to pilots. Other work included using decision-theoretic methods to reason about the most important information to display to flight engineers at NASA Mission Control Center. The methods consider context, user expertise level, and telemetry from the Space Shuttle to make these decisions, and take advantage of time-criticality and probabilistic models of user beliefs and intentions. Other related work has explored the best kind of information and explanations to display to pilots given various tradeoffs in display. In other work, researchers have explored the use of probabilistic models in assisting computer users working with command line input systems of a computer operating system.

Claim 15
           Claim 15's ''receiving an input by a user;'' is anticipated by Horvitz, et al., column 3, lines 40-58, where it recites:

The present invention also includes a general event composing and monitoring system that allows high-level events to be created from combinations of low-level events. The event system, in combination with a reasoning system, is able to monitor and perform inference about several classes of events for a variety of purposes. The various classes of events include the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, and speech information. The present invention additionally provides a system and method to monitor user interaction with a software program and to apply probabilistic reasoning to sense that the user may need assistance in using a particular feature or to accomplish a specific task. The system continues to examine a user's actions and, from this information, generates probabilities about user needs and goals.

           Claim 15's ''analyzing a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user;'' is anticipated by Horvitz, et al., column 7, lines 8-67 and column 8, lines 1-3, where it recites:

Overview of the Intelligent User Assistance Facility (IUAF)

Although software usability studies can pinpoint user interface problems for accessing complex features and can simplify and make the user interface more intuitive for accessing the features, improvements to the user interface cannot hide the multitude of complex features or simplify the functionality of a complex feature for the inexperienced user without reducing the number of features exposed through the interface and/or exposing only simplified versions of the full feature.

One by-product of software program usability studies can be the identification of user behavior when a user experiences difficulties in using basic functionality of a particular software program. This invention provides a process for making an intelligent user assistance facility for a particular software program by observing and understanding user behavior when a user experiences such difficulties or when a user might benefit by providing automated actions.

FIG. 2 is a flowchart of the method for making an intelligent user assistance facility for a software program. The first step 50 of the process is to identify the basic functionality of a particular software program in which users experience difficulties, or could benefit from automated assistance, and the user behavior exhibited by the user when the user is experiencing those difficulties or desire for assistance. One way of accomplishing this step is to observe and record user behavior when a user experiences difficulties during usability studies for that particular software program. For example, during a usability study for a spreadsheet program, a user interacting with a spreadsheet may be asked to update a graphical chart (e.g., a bar chart) of data on a spreadsheet. The user may have no experience in changing or modifying bar charts once they have been created. The user subsequently exhibits the following behavior: First the user selects the bar chart by placing the mouse pointer on the chart and double clicking the mouse button. Then the user pauses to dwell on the chart for some period of time while introspecting or searching for the next step. Observation of this activity could serve as an indication that the user is experiencing difficulty in using the chart feature of the spreadsheet.

Once the difficulties with using basic functionality are identified, the next step 52 is to build a model for the task of providing intelligent assistance for the basic functionality identified. One type of model is an network of interdependent variables such as a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest. A Bayesian network is a directed acyclic graph in which the nodes represent random variables and arcs between nodes represent probabilistic dependencies among those variables. A Bayesian network represents a joint-probability distribution for a set of variables. Computational procedures, referred to as Bayesian inference algorithms have been developed to operate on Bayesian networks. These algorithms update the probability distributions over states of variables in a Bayesian network given changes that are made in values of states. An example of state changes are new values assigned to states of variables representing observable states of the world, following the observation of these states in the world. A description of Bayesian networks can be found in “Probabilistic Reasoning In Intelligent Systems”, by Judea Pearl, Morgan Kaufmann Publishing Inc., San Mateo, 1988.

	In this prior art case, the user’s “correspondence” is with a computer that has the “Intelligent User Assistance Facility” observing.

           Claim 15's ''adjusting an expert recommendation to align with the analyzed user expertise level and the amount of experience based on the analyzed user expertise; and'' is anticipated by Horvitz, et al., column 7, lines 49-67 and column 8, lines 1-3, where it recites:

Once the difficulties with using basic functionality are identified, the next step 52 is to build a model for the task of providing intelligent assistance for the basic functionality identified. One type of model is an network of interdependent variables such as a Bayesian network that can represent probabilistic relationships between observable evidence, intermediate variables, and hypotheses of interest. A Bayesian network is a directed acyclic graph in which the nodes represent random variables and arcs between nodes represent probabilistic dependencies among those variables. A Bayesian network represents a joint-probability distribution for a set of variables. Computational procedures, referred to as Bayesian inference algorithms have been developed to operate on Bayesian networks. These algorithms update the probability distributions over states of variables in a Bayesian network given changes that are made in values of states. An example of state changes are new values assigned to states of variables representing observable states of the world, following the observation of these states in the world. A description of Bayesian networks can be found in “Probabilistic Reasoning In Intelligent Systems”, by Judea Pearl, 1Morgan Kaufinann Publishing Inc., San Mateo, 1988.

	Further, it is anticipated by Horvitz, et al., column 10, lines 18-29, where it recites:

The class of modeled events that are persistent across multiple uses of a software program are defined as profile information. These modeled events include events that indicate user competency or lack of competency and are stored in the user profile database. Modeled events stored in the user profile provide additional information about the user, such as the user's previous experience with particular application features or accomplishment of specific tasks, or review of tutorial material in the past. These events may correspond to variables represented in the Bayesian network and used by the inference system to adjust the evaluation of the hypotheses.

           Claim 15's ''providing a plurality of feedback based on the adjusted expert recommendation.'' is anticipated by Horvitz, et al., column 23, lines 31-60, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

FIG. 20 shows the program at a later time when help is again requested after interaction with a chart in the document, coupled with pauses on chart commands. The probability distribution computed by the inference system 76 is displayed in the inference graph 203. Now, the recommended topics in the best guesses list box 201 focus on a variety of high-likelihood areas in the area of graphing information. FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

Claim 16
           Claim 16's ''The computer program product of claim 15, wherein the user's expertise level and amount of experience is analyzed based on a subject of a query by the user, and wherein the received input comprises the query.'' is anticipated by Horvitz, et al., column 23, lines 31-43, where it recites:

FIG. 19 shows the analysis of the same set of user actions, but now, with consideration of the words in a user's query. The user has input to the system the natural-language query, “How do I make this look prettier?” in the query input box 204. The analysis of the words and the actions are combined to generate a new probability distribution, as indicated in the inference display 203, and a new corresponding list of recommended topics in the best guesses list box 201. Now, the list is resorted and updated with autoformatting assistance being recommended as the most relevant assistance, but also still contains other formatting topics, including changing alignment, working with borders, and working with fonts.

	Further, it is anticipated by Horvitz, et al., column 3, lines 40-58, where it recites:

The present invention also includes a general event composing and monitoring system that allows high-level events to be created from combinations of low-level events. The event system, in combination with a reasoning system, is able to monitor and perform inference about several classes of events for a variety of purposes. The various classes of events include the state of key data structures in a program, general sequences of user inputs with a mouse-controlled cursor in the normal course of interacting with a graphical user interface, words typed in free-text queries for assistance, visual information about users, such as gaze and gesture information, and speech information. The present invention additionally provides a system and method to monitor user interaction with a software program and to apply probabilistic reasoning to sense that the user may need assistance in using a particular feature or to accomplish a specific task. The system continues to examine a user's actions and, from this information, generates probabilities about user needs and goals.

Claim 17
           Claim 17's ''The computer program product of claim 15, wherein the user's expertise level and amount of experience is analyzed based on a plurality of user data stored and evidenced in a plurality of databases.'' is anticipated by Horvitz, et al., column 17, lines 26-41, where it recites:

The user profile database 120 contains records identical in format to the records in the modeled event database 106 so that there is a common format between the modeled event database records and the user profile database records. This common format makes it more convenient both for updating the user profile database with modeled events and for the inference engine to interpret these records when it access these databases for inference analysis. The user profile database records are stored persistently so that they create an historical record of particular user's competency with specific software applications. This database is maintained on a by-user-by-application basis. An example of persistently stored modeled events that are indicative of user competency are the completion or non-completion of certain tasks, successful or unsuccessful use of particular features, and assistance received or help information reviewed in the past.

Claim 18
           Claim 18's ''The computer program product of claim 15, wherein natural language processing (NLP) is used to extract a plurality of data from a database that is associated with the input and the user expertise level and amount of experience.'' is anticipated by Horvitz, et al., column 23, lines 51-60, where it recites:

FIG. 21 shows the addition of information submitted in the form of a query in the query input box 204. The natural language query from the user is, “I need to access data from a different application”. The words are now considered in conjunction with the events. The inference system 76 provides a revised probability distribution in the inference graph 203 and a revised list of recommended topics in the best guesses list box 201, centering in retrieving data from a database and about changing the data displayed in a chart.

Claim 19
           Claim 19's ''The computer program product of claim 16, wherein semantic analysis is used to infer a meaning and an intent of the language of a query made by the user.'' is anticipated by Horvitz, et al., column 8, lines 46-57, where it recites:

Classes of observation that are valuable for identifying when and what kind of assistance users need include evidence of search (e.g., exploration of multiple menus), of introspection, (e.g., sudden pause or slowing of command stream), of focus of attention (e.g., selecting and pausing on objects), of undesired effects of action (e.g., command/undo, dialogue opened and canceled without action), of inefficient command sequences, the structural and semantic content of file being worked on, and goal-specific sequences of actions. Also, program state and program context, user competencies, and the history of information reviewed by the user are useful.

	Further, it is anticipated by Horvitz, et al., column 18, lines 63-67 and column 19, lines 1-15, where it recites:

Probability provides us with a means of diagnosis and forecasting about the behavior of complex systems given knowledge about a set of relationships among observational variables and hidden variables we may identify as being important. We can use probabilistic methods to represent and reason about weak and strong uncertain dependencies among observations, such as symptoms of a patient and variables such as diseases in a patient. A good example of complex system is a user attempting to perform a task while interacting with a computer software application or system. It is very difficult to build deterministic models that link a user's behavior to a user's goals and intentions. The best way to diagnosis a user's needs is to develop appropriate abstractions, based on our understanding of the relationships among various kinds of user's goals and actions, and to represent and reason about the relationships with probability. Probabilistic methods allow us to build models at a level of abstraction that is appropriate in light of our incomplete understanding about users and their actions.

Claim 20
           Claim 20's ''The computer program product of claim 15, wherein the user is associated with an institution, and wherein the correspondence is associated with the institution.'' is anticipated by Horvitz, et al., column 2, lines 5-19, where it recites:

Probabilistic inference was explored as a means for controlling the information being displayed to pilots. Other work included using decision-theoretic methods to reason about the most important information to display to flight engineers at NASA Mission Control Center. The methods consider context, user expertise level, and telemetry from the Space Shuttle to make these decisions, and take advantage of time-criticality and probabilistic models of user beliefs and intentions. Other related work has explored the best kind of information and explanations to display to pilots given various tradeoffs in display. In other work, researchers have explored the use of probabilistic models in assisting computer users working with command line input systems of a computer operating system.

	Applicant’s amended limitation that “correspondence is associated with the institution” is nonfunctional descriptive data. 
	In this prior art case, the user’s “correspondence” is with a computer that has the “Intelligent User Assistance Facility” observing.

Response to Arguments
	Applicant's arguments filed 05 JUL 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
As authority for the rejection of the claims as abstract, the Office action cites a number of cases as authority for the further proposition that because the claims recite well understood, routine and conventional actions, they do not recite substantially more than an abstract mental process. However, the amended claims now recite elements that cannot possibly be performed in the human mind. That is “leveraging, via the cognitive analytics machine learned model, an expert recommendation for the QA recommendation program based on the analysis of the input,” as now claimed, cannot practically be performed in the human mind, at least because it is well beyond the capability of mere mental processes to perform the analysis of a machine learning model.

	Simply taking the “expert recommendation” task and practicing it using an unspecified (generic) “machine learning model” adds noting significantly more to the core abstract idea. Applicant is essentially saying that expert humans cannot take into account the level of experience of their audiences and adjust their expert advice to the people they are advising. People have been doing that since the beginning of humanity. Practicing the same task using an unspecified (generic) “machine learning model” adds noting significantly more to the core abstract idea.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
Further, it is not possible for a human to perform the mental process of any components of claim 1. Unlike the claims in the cases cited, what is recited in the present claims is not merely a computer system performing an otherwise mental process instead of a person. What is recited in the present claims encompasses analysis and useful results that cannot possibly be provided by mental processes and conventional organizing of human activity.

For one thing, the process recited in the claims cannot possibly be provided by a mental process and is beyond a mere abstract idea because it takes place in a context in which a human does not have even have access to information necessary to perform the analysis. That is, for example, amended claim 1 recites “analyzing, via a cognitive analytics machine learned model, a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user; wherein the QA recommendation program utilizes natural language processing (NLP) to analyze the input; leveraging, via the cognitive analytics machine learned model, an expert recommendation for the QA recommendation program based on the analysis of the input; adjusting, via the QA recommendation program, the expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise; and providing a plurality of feedback based on the adjusted expert recommendation the plurality of feedback includes an output transmitted to a client device of the expert user requesting a course of treatment”. How would a human leverage “an expert recommendation for the QA recommendation program based on the analysis of the input” for example? And how would a human adjust “the expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise” for example?

	Applicant argues unclaimed matter. Applicant did not claim “a human does not have even have access to information necessary to perform the analysis”, as argued.
	Further, simply taking the “expert recommendation” task and practicing it using an unspecified (generic) “machine learning model” adds noting significantly more to the core abstract idea. Applicant is essentially saying that expert humans cannot take into account the level of experience of their audiences and adjust their expert advice to the people they are advising. People have been doing that since the beginning of humanity. Practicing the same task using an unspecified (generic) “machine learning model” adds noting significantly more to the core abstract idea.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
For another thing, the scale of the processing recited is beyond the capacity of a mental process. That is, since what is claimed is carried out by a computer system, it is useful for massively widespread use beyond what would otherwise be possible by mere mental processing. Microsoft Corporation is the applicant for one of the references cited by the Office action. While the reference does not teach what is recited in the present claims, it is still significant to recognize that Microsoft has millions of user. It is not feasible for human interception of “analyzing a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user’, and “adjusting the expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise,” and then for human processing instead of the rest of what is recited in the present claims.

	There is nothing in the Claims or Specification that specifies any “scale” of the system and its scope of advice. In fact, since it is replicating the advice of a human expert in a field, a human expert in that field should be able to understand replicate its advice, too.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Taking independent claim 1 as representative, and without admitting the veracity of the rejections asserted in the Office Action, Applicant has amended independent claim 1 to more clearly distinguish the functionality of the present invention over Horvitz. Independent claim 1 now recites the above-bolded element. Horvitz fails to teach or otherwise disclose taking the next step of providing a plurality of feedback based on the adjusted expert recommendation the plurality of feedback includes an output transmitted to a client device of the expert user requesting a course of treatment, which has not been addressed in the Final Office Action nor the Advisory Action.

For at least the foregoing reasons, Applicants respectfully submit that independent claims 1, 8, and 15 as presented are novel over the art of record and that these claims are therefore in condition for allowance. Accordingly, the rejections of independent claims 1, 8, and 15 are respectfully requested to be withdrawn.

	Practicing the invention on a client-server model is anticipated by Horvitz, et al., column 6, lines 38-63, where it recites:

FIG. 1 is a block diagram of a computer system 10 that is Suitable for practicing an exemplary embodiment of the present invention. Those skilled in the art will appreciate that the computer of system 10 depicted in FIG. 1 is intended to be merely illustrative and that the present invention may be practiced with other computer System configurations, including distributed Systems and multiprocessor Systems, and handheld devices. The computer system 10 includes a processor 12 and an input/output System 14. The input devices may be, for example, a camera 15, a keyboard 16, a mouse 18, a microphone 20, a pointing device or other input device. The output devices may be, for example, a display Screen 22, a printer 24, a speaker 26 or other output device. The computer System 10 may include a speech interface 27 that interfaces a Speech System with the micro phone 20 and speaker 26. The computer system 10 may include a visual recognition and tracking interface 29 that interfaces a visual recognition and tracking System with the camera 15 or other specialized head gear with an infrared reflector or 3D ultrasound sensors. The computer system 10 may also include a network interface 28 that interfaces the computer with a network 30 that may be either a local area network or a wide area network Such as the Internet. The computer System additionally includes a System memory 32 and persistent Storage 34 that contain application programs and the intelligent user assistance facility.

	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
Each of the dependent claims, on their own merits and in view of their dependence on claims 1, 8, or 15, are respectfully believed to be similarly novel and patentable over the art of record. Accordingly, Applicants respectfully request that the rejections of these claims similarly withdrawn.

	Applicant’s arguments regarding independent claims 1, 8, and 15 were unpersuasive.
	Accordingly, there is no novel matter to incorporate by reference into the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections stand.



Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
03 SEP 2022